DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 January 2021 has been entered.

Response to Amendment
This action is in reply to the Applicant’s amendments filed on 27 January 2021.
Claims 1, 5, 32, and 36 have been amended.
Claims 62-64 have been added.
Claims 1-64 are currently pending and have been examined.


Allowable Subject Matter
Claims 1-64 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 32, and 64 are allowed because a search of the prior art of record fail to anticipate or render obvious step of selecting a geographic area responsive to information regarding a weather condition and identifying a plurality of motor vehicles that are within the geographic area that is selected, and controlling a velocity and/or an 
The closest art presented were U.S. Pat. No. 10332403 to Saigusa, U.S. PGPub. No. 20180015922 to McNew, and U.S. PGPub. No. 20180215380 to Devi, where disclose the controlling the vehicle speed and acceleration within the selected area with identified plurality of motor vehicles.
For claims 2-31 and 33-63, they depend on claims 1 and 32 respectively and therefore are considered allowable on the basis as the independent claim as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-27230363036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                         (571)-270-3706
sung.ahn@uspto.gov